Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Preston T. Goode appeals the district court’s order granting his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we deny Goode’s motion for appointment of counsel and affirm the district court’s order. United States v. Goode, No. 3:00-cr-00223-REP-1 (E.D.Va. Jan. 16, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.